Martin, C.
The defendant was indicted for selling-liquor without license. In the record, it is recited that the defendant filed a petition to quash the indictment, and that the same was by consent of the parties submitted to the court, and that the court, after hearing and understanding the same, sustained it, and thereupon discharged the defendant. As this motion is not preserved in the record, by bill of exceptions, the reasons urged in it for quashing the indictment do not appear, and ■consequently the action of the lower court in sustaining it cannot be reviewed by this court on appeal or writ of ■error. State v. Gee, 79 Mo. 313. Accordingly the judgment is affirmed.
All concur.